Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Grenouillet et al.			:
Application No. 13/661,418			:	 
Filing Date: October 26, 2012		:	Decision on Petitions	
Patent No. 8,890,219				:
Issue Date: November 18, 2014		:		
Attorney Docket No. 406931US41		:


This is a decision on the renewed petition under 37 C.F.R. § 5.25 filed September 3, 2021, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is GRANTED.

In view of the communication filed September 3, 2021, it has been determined that a retroactive license for foreign filing under 35 U.S.C. § 184 be granted with respect to the filing listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filing, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.

Country                                             	Date 

	France					October 28, 2011
	European Patent Office		October 25, 2012

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions

Enclosure: Foreign Filing License